Per Curiam,
This is an appeal from an order discharging a rule to show cause why an award of arbitrators under the compulsory arbitration law should not be stricken off. The petition upon which the rule was granted alleged that neither the defendants nor their counsel were present at the choosing of arbitrators, and ¿hat no notice in writing or otherwise was given them of the time and place of the meeting of the arbitrators. On the other hand the arbitrators set forth in their award that proof was made of due service of the rule. The general rule was thus stated by Trunkey, J., in Wilcox v. Payne, 88 Pa. 154. Irregularities in appointing arbitrators, or in their proceedings, when apparent on the record, may be corrected by writ of error, but those which are made so by extrinsic proof can be corrected only by the court below: Taggart v. McGinn, 14 Pa. 155; McEntire v. McElduff, 1 S. & R. 19; Bemus v. Clark, 29 Pa. 251. In this court, and so it ought to be elsewhere, every presumption is made in favor of the award, unless flagrant error appears on the record: Finch v. Lamberton, 62 Pa. 370. The record in the case before us is regular in every respect. There is nothing in the case to make it an exception to the general rule above stated, and as the defendants knew of the award in ample time to take an appeal no hardship will result from its enforcement.
The order is affirmed and the appeal dismissed at the costs of the appellants.